Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending in the claims.
	In the Notice of Allowance mailed 05/07/2021, claims 2, 5, 7, 9, 11, and 14 were amended via Examiner’s Amendment.  These amendments have been entered.

Errors in the Examiner’s Amendments
	Examiner notes that in the Examiner’s Amendments of claims 2, 5, and 7, typographical errors were present in which the dependencies of these claims were recorded incorrectly.  Claims 2 and 5 should have remained dependent from claim 1 (rather than claim 11, as mistakenly recorded in the Examiner’s Amendment) and claim 7 should have remained dependent from claim 6 (rather than claim 61, as was mistakenly recorded in the Examiner’s Amendment).  Additionally, in claim 5, “he front wall” should have been --the front wall--.
	To correct these errors, a Supplemental Examiner’s Amendment is entered below.  Examiner notes that the amendments made in the Examiner’s Amendment mailed 05/07/2021 remain entered and the below Supplemental Examiner’s Amendments are made relative to the claims as they were in the Notice of Allowance mailed 05/07/2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 is amended as follows:
	--2.  The safety device of  claim 1, further comprising a gap between the side panels and the front wall of the front pad to receive the first one of the flanges when the safety device is installed on the support post.--

Claim 5 is amended as follows:
	--5.  The safety device of  claim 1, wherein the front pad comprises the front wall, side walls extending along lateral edges of the front wall, and a back wall defining a second channel to receive the first one of the flanges of the support post when the safety device is installed on the support post.--

Claim 7 was amended as follows:
	--7.  The safety device of  claim 6, wherein the back wall includes two back wall portions connected to respective side walls so as to be movable between an open position and a closed position; wherein in the closed position the front wall, side walls, and back wall define the second channel surrounding the first one of the flanges of the support post.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678